Exhibit 10.33

 



Execution Copy

 

D I S T R I B U T I O N     A G R E E M E N T

 

 

between

G. Pohl-Boskamp GmbH & Co. KG

Kieler Strasse 11

25551 Hohenlockstedt

Germany

 

- Hereinafter referred to as “Pohl-Boskamp”-

 

and

IntraDerm Pharmaceuticals,

A Division of Oculus Innovative Sciences, Inc.

1129 North McDowell Blvd.

Petaluma, California 94954

United States of America

 

 

- Hereinafter referred to as “IntraDerm ” –

 

 

- Pohl-Boskamp and IntraDerm referred to as “Party”-

 

 



Preamble

 

 

Subject to the terms and conditions of this Distribution Agreement (the
“Agreement”), Pohl-Boskamp intends to appoint a new distributor for the
Territory as defined in § 3 hereinafter.

IntraDerm is willing to become a distributor for Pohl-Boskamp, like both Parties
have stipulated already in the corresponding Term sheet from 12th November,
resp. 2nd December 2015.

 

Now, therefore, the Parties agree upon the following terms and conditions:

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 1 of
30

 

 

§ 1

Object of the Agreement

 

1.1Pohl-Boskamp hereby appoints IntraDerm, and IntraDerm hereby accepts the
appointment, as Pohl-Boskamp´s exclusive distributor to import, register, label,
promote, market, offer for sale, sell and otherwise distribute the Products as
defined in § 2 in the Territory as defined in § 3. IntraDerm shall not actively
market the Products anywhere elsewhere than in the Territory.

 

1.2IntraDerm shall seek to secure one or more Marketing Authorisations and/or
register new products in the Territory for use as provided under this Agreement.
IntraDerm agrees to buy the Products which are destined for distribution in the
Territory exclusively and directly from Pohl-Boskamp on the terms and subject to
the conditions set forth herein.

 

1.3Pohl-Boskamp shall label and supply and IntraDerm shall import and buy the
Products as defined in § 2 in its own name and for its own account. IntraDerm
shall sell such Products in the Territory, subject to obtaining appropriate
Marketing Authorisation. IntraDerm acknowledges that it has no authority to act
for or on behalf of Pohl-Boskamp unless specifically set forth in this Agreement
or certified separately in written form.

 

1.4IntraDerm is not entitled to entrust third parties with any rights or claims
deriving from this Agreement without obtaining the prior written consent of
Pohl-Boskamp. An affiliate of IntraDerm is not regarded as a third party.
Affiliate means any corporation or other business entity controlling, controlled
by or under common control with IntraDerm. Control for this purpose shall mean
the direct or indirect ownership of at least fifty percent of the voting
interest in such corporation or entity.

 

1.5As an independent contractor, IntraDerm shall incur all expenses and costs
related to the fulfilment of this Agreement, in particular regarding the
registration, marketing, promotion and distribution of the Product under this
Agreement – such as but not limited to – its office overhead costs, travel
expenses, telephone, facsimile, sales promotion and advertising costs.
Pohl-Boskamp shall not be responsible for such expenses unless otherwise agreed
to by the Parties in writing.

 

1.6During the term of this Agreement, Pohl-Boskamp agrees to not distribute the
Products, directly or indirectly, in the Territory either by actively
approaching customers directly, by appointing any third party to distribute the
Products in the Territory, or otherwise, unless otherwise agreed to by
Pohl-Boskamp and IntraDerm in writing or otherwise agreed in this Agreement.
Pohl-Boskamp agrees to forward to IntraDerm all inquiries for Products from the
Territory or for delivery in the Territory. Except as expressly provided in this
Agreement, no right, title or interest is granted by Pohl-Boskamp to IntraDerm.

 

 

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 2 of
30

 

 

1.7Notwithstanding the provisions of § 1.1 hereof, in order to maintain the
exclusivity granted in § 1.1 above, IntraDerm shall achieve at least [   ]†% of
the projected sales targets set forth on ANNEX III (the “Annual Minimum Purchase
Requirements”). However, if IntraDerm fails to achieve the Annual Minimum
Purchase Requirement during any calendar year and does not purchase the
outstanding quantity of Products by the end of the following calendar year,
Pohl-Boskamp shall have the right by providing written notice to IntraDerm to
convert the exclusive distribution right granted in § 1.1 into a non-exclusive
right and shall have the right itself, through Affiliates or by appointing one
or more third parties, to import, promote, market, offer for sale or otherwise
distribute the Products in the Territory.

 

§ 2

Products

 

The term “Products” refers to all products (whether finished or bulk) listed in
ANNEX I (“Products”) as presently manufactured and sold by Pohl-Boskamp, or as
improved as provided in this § 2. Changes to ANNEX I are subject to a written
agreement between the Parties. Products added to ANNEX I will become “Products”
within the meaning of this Agreement and will be covered by this Agreement.

 

The Parties recognize that Pohl-Boskamp has an interest in improving its
products in order to provide to its customers the most advanced devices. In the
event that, during the term of this Agreement Pohl-Boskamp develops improvements
to the Products that are incremental and do not form the basis of a new product,
such improvements will be included in the Products, as long as the change does
not adversely affect the Marketing Authorisation. In the event that, during the
term of this Agreement, Pohl-Boskamp develops or has the right to market, an
improvement such as an additional indication and/or a change of the formulation
of any Product that is suitable for the Territory (hereinafter, the
“Improvement”), and Pohl-Boskamp intends to exploit the Improvement in the
Territory, for each such Improvement IntraDerm shall have the right of first
refusal for a period of [   ]† days in case Pohl-Boskamp would wish to name a
separate distributor. The Parties agree to negotiate in good faith commercially
reasonable terms for distribution by IntraDerm of the new product that is
subject of any such Improvement. For the purpose of this Agreement, any product
that has the same active ingredient as a Product, or is intended for the same or
substantially the same purpose or use as any Product listed on or contemplated
by ANNEX I shall be deemed an Improvement.

 



 

† Confidential material redacted and separately filed with the Commission.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 3 of
30

 

 

§ 3

Territory

The “Territory” is the geographical area listed in ANNEX II.

 

§ 4

Duties of IntraDerm / Representations of IntraDerm

 

4.1IntraDerm shall exert commercially diligent efforts to register, promote,
market, distribute and sell the Products in the Territory.

 

4.2IntraDerm shall pay Pohl-Boskamp a royalty within [ ]† days following the end
of each calendar month, based on Net Sales of all Products for which payment was
received by IntraDerm in such previous calendar month, at the rates specified on
ANNEX I.

 

4.3IntraDerm further undertakes:

 

a)to maintain at all times a sales organisation including, a sufficient number
of qualified personnel (employees or contractors) in the reasonable, good faith
determination of IntraDerm, within the Territory in order to perform its
obligations under this Agreement;

 

b)to always have quantities of the Products in stock or confirmed orders
sufficient to cover a period of [   ]† months of foreseeable sales to meet the
requirements of the market in the Territory;

 

c)to report to Pohl-Boskamp on a monthly basis its total stocks, turn-over
figures, unit sales and sample movements as well as any significant issues that
have an impact on the market for the Product in the Territory, especially with
regard to competitive products and the price structure for Products in the
Territory and any changes thereof. Monthly reports have to reach Pohl-Boskamp by
the tenth (10th) day of each following month;

 

d)to take the appropriate advertising and public relation measures as specified
in § 9 below;

 

e)to use commercially reasonable efforts to buy from Pohl-Boskamp the Annual
Minimum Purchase Requirements of Products;

 

f)to inform Pohl-Boskamp in writing as soon as possible about any substantial
operational changes in personnel, management, ownership, and legal structure of
IntraDerm;

 

 

 

† Confidential material redacted and separately filed with the Commission.

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 4 of
30

 

 

 

g)to sell the Products with the labelling agreed to by the Parties in the
original packaging and/or presentation and not to modify the original
presentations except in exceptional cases and then only with the prior written
consent of Pohl-Boskamp in writing.

 

h)to provide Pohl-Boskamp within thirty (30) days after receipt by IntraDerm of
the initial Marketing Authorisation Sales Targets (as defined on ANNEX III) for
the Products for each Contract Year (as defined on ANNEX III) during the Initial
Term, and within thirty (30) days prior to the end of Contract Year 5 (as
defined on ANNEX III) and each Contract Year thereafter, to provide Pohl-Boskamp
with target sales projections for the following Contract Year. IntraDerm’s
initial Sales Targets are set forth on ANNEX III. The Parties further agree that
the wording of the SebDerm Claim will have a material impact on the
marketability of the Product. IntraDerm shall update such Sales Targets after it
obtains the 510k clearance for the SebDerm Claim (as defined on ANNEX III), and
such Sales Targets and Minimum Purchase Requirements, as modified, shall be
binding on the Parties.

 

i)about the laws and regulations applicable to the Products in the Territory
which may affect Pohl-Boskamp in the fulfilment of its obligations under this
Agreement (such as but not limited to statutory requirements regarding labelling
of the Products, etc.).

 



  4.4 During the term of this Agreement IntraDerm is not allowed to



 

a)produce, promote, distribute, sell or market in the Territory – either
directly nor indirectly – products which have the same ingredients and
indications as the Products, except for the products listed under § 5.1; and/or

 

b)actively solicit customers from outside the Territory to establish and/or
maintain offices, branches and/or storage depots for the Products outside the
Territory.

 

4.5Upon termination of this Agreement, Pohl-Boskamp is, at the request of
IntraDerm, obliged to buy any remaining stock of the Products from IntraDerm
within [   ]† days after termination. However, upon request of Pohl-Boskamp,
IntraDerm must resell any remaining stock of the Products to Pohl-Boskamp, or
any third party named by Pohl-Boskamp at the price for which IntraDerm had
initially bought the Products from Pohl-Boskamp. Pohl-Boskamp shall pay the
shipping costs of the remaining stock of the Products.

 

 

 



 

† Confidential material redacted and separately filed with the Commission.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 5 of
30

 

 



4.6IntraDerm represents that it adheres to and employs all applicable European
GDP guideline standards for the wholesale distribution of medicinal products for
human use and that it retains valid certifications and/or licenses to distribute
the Products listed in ANNEX I of this Agreement, other than the Marketing
Authorisation. Upon Pohl-Boskamp’s request, IntraDerm shall provide copies of
such certification to Pohl-Boskamp in a timely manner.

 

4.7IntraDerm further represents and warrants to Pohl-Boskamp that: (i) it has
the full right, power, and authority to enter into this Agreement; and (ii) no
consent of any third parties is required for IntraDerm to enter into this
Agreement or (except for the Marketing Authorisation) perform its obligations
hereunder.

 

4.8IntraDerm shall indemnify and hold harmless Pohl-Boskamp, its Affiliates and
their respective officers, directors, agents, successors and assigns against all
suits, liabilities, losses, claims, damages, costs and expenses (including
reasonable legal fees and costs) incurred by them resulting from or arising out
of: (i) any material breach by IntraDerm of its obligations under this
Agreement, including, without limitation, the obligations of § 9.3; (ii) any
grossly negligent, wilful or unlawful act or omission of IntraDerm; and (iii)
any injury or death of any person, directly arising from damages alleged to
arise from the storage, labelling, sale or distribution of the Products in the
Territory.

 

§ 5

Distribution of Other Products

 

5.1At the time of signing this Agreement, IntraDerm produces, promotes, markets,
distributes and/or sells the following products which are directly competitive
with the Products and which contain the following active ingredient(s):

 

NONE

Without limiting the generality of the foregoing, a product will be deemed to be
directly competitive with a Product if it is intended for the same, or
substantially the same purpose or use as any of the Products.

 

5.2Further exemptions from the regulation in § 4.4 of this Agreement are only
admissible if Pohl-Boskamp gives its consent, in writing, prior to the
commencement of the production, promotion, marketing, distribution and/or sale
of products which are competitive to the Products.

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 6 of
30

 

 

§ 6

 Purchase of Products / Obligations and Representations of Pohl-Boskamp

 

6.1IntraDerm agrees to purchase the Products on the terms and subject to the
conditions of Pohl-Boskamp’s General Terms and Conditions of Trade unless they
are modified by this Agreement. Pohl-Boskamp’s current ‘General Terms and
Condition of Trade’ are attached hereto as ANNEX IV. Pohl-Boskamp has the right
to unilaterally change its ‘General Terms and Conditions of Trade’, provided,
however, that any such change shall not modify the terms and conditions of this
Agreement without the prior written consent of IntraDerm. Pohl-Boskamp will
notify IntraDerm of any changes to the General Terms and Conditions of Trade in
writing, and the new ‘General Terms and Conditions of Trade’ will become
effective three (3) months after the initial notification from Pohl-Boskamp. In
case any provision of this Agreement conflicts with or provides obligations in
addition to any of the provisions of the ‘General Terms and Conditions of
Trade,’ the provisions of this Agreement shall control.

 

6.2IntraDerm shall submit written purchase orders to Pohl-Boskamp for the
Products. Each purchase order shall include (i) the Product ordered; (ii)
quantity, (iii) relevant price, as set forth on ANNEX I, (iv) requested delivery
date, and (v) shipping instructions and shipping address. Any preprinted terms
and conditions on either IntraDerm’s purchase order or Pohl-Boskamp’s order
acknowledgement and/or invoice that are inconsistent with the terms and
conditions of this Agreement shall have no force or effect, and the terms of
this Agreement shall govern.

 

6.3The purchase price for the Products are listed in ANNEX I. Pohl-Boskamp shall
have the right to increase the purchase price for Products one time each year
beginning on the one- year anniversary of the First Commercial Sale; provided,
however, that no purchase price increase shall exceed [   ]†% of the purchase
price effectively immediately prior to the increase.

 

6.4The delivery terms for the Products are listed in ANNEX I

 

6.5Under this Agreement, Pohl-Boskamp will exert best efforts to carry out
IntraDerm’s orders carefully and punctually. The scope of the orders and the
delivery date are only binding for Pohl-Boskamp upon written confirmation by
Pohl-Boskamp. Should Pohl-Boskamp not be able to execute a confirmed order in
time, it will notify IntraDerm immediately. Pohl-Boskamp shall pack all Products
in accordance with Pohl-Boskamp’s standard packing procedure, cGMP(s) and any
other applicable laws, regulations and ordinances.

 

6.6Pohl-Boskamp shall label the Products using the Product Trademark specified
on Annex I and under a labelling using IntraDerm / OCULUS branding, which
labelling is mutually acceptable to Pohl-Boskamp and IntraDerm and compliant
with the requirements of the Marketing Authorisation and Health Authorities.

 

 



 

† Confidential material redacted and separately filed with the Commission.

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 7 of
30

 

 

 

6.7Pohl-Boskamp shall invoice IntraDerm upon shipment of each purchase order to
IntraDerm. IntraDerm shall pay all amounts due to Pohl-Boskamp by wire transfer,
and payment shall be made within thirty (30) days from the date of the relevant
invoice.

 

6.8IntraDerm determines its sales price for the Products within the Territory at
its own discretion. Pohl-Boskamp, however, will give a non-binding
recommendation on the sales price for the Products which will be discussed with
IntraDerm. IntraDerm undertakes to notify Pohl-Boskamp of its sales prices and
to provide Pohl-Boskamp with a corresponding price list if its sales prices are
changed.

 

6.9Any claim of IntraDerm concerning Pohl-Boskamp’s deliveries of the Products
shall be considered by Pohl-Boskamp only if Pohl-Boskamp receives such claim by
registered mail, facsimile with confirmed letter or courier service within
thirty (30) days after IntraDerm received the Products or within thirty (30)
days after discovery of any hidden defects of the Products.

 

6.10Based on the sales forecast figures provided by IntraDerm as stipulated in §
4.2 h, Pohl-Boskamp warrants to have packaging material in stock.

 

6.11Pohl-Boskamp represents and warrants to IntraDerm that: (i) it is the owner
of the Intellectual Property and that it has the right to grant the licenses and
rights granted to IntraDerm pursuant to this Agreement; (ii) it has the full
right, power, and authority to enter into this Agreement and there is nothing
that will prevent it from performing its obligations under this Agreement; (iii)
no consent of any third party is required for Pohl-Boskamp to enter into this
Agreement or perform its obligations hereunder; (iv) the Products will, under
normal use and conditions, substantially conform to the applicable Product
specifications for a period in conformity with the applicable Product label
claims regarding shelf-life and that the Product has been manufactured in
accordance and compliance with current Good Manufacturing Practices and all
applicable laws and regulations; (v) the Products supplied to IntraDerm shall at
all times conform to the specifications set forth in the Marketing
Authorisation; (vi) use of the Intellectual Property as delivered to IntraDerm
does not infringe any patent, trademark, copyright or other intellectual
property rights of any third party or misappropriate any trade secret or other
proprietary right of any third party; (vii) it is not a party to any outstanding
assignments, licenses, encumbrances, or other obligations that preclude or are
inconsistent with this Agreement, specifically including, but not limited to,
any geographic or market segment restrictions on the distribution of the
Products and the Intellectual Property incorporated therein; (viii) no claims or
suits are pending or threatened against Pohl-Boskamp or any other party with
respect to all or part of the Intellectual Property.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 8 of
30

 

 



6.12Pohl-Boskamp shall indemnify and hold harmless IntraDerm, its Affiliates and
their respective officers, directors, agents, successors and assigns against all
suits, liabilities, losses, claims, damages, costs and expenses (including
reasonable legal fees and costs) incurred by them resulting from or arising out
of: (i) any negligence in the manufacture of the Products; (ii) any breach by
Pohl-Boskamp of its obligations under this Agreement; any grossly negligent,
wilful or unlawful act or omission of Pohl-Boskamp; or (iii) any injury or death
of any person, directly arising from damages alleged to arise from the quality
and manufacture of the products.

 

§ 7

Marketing Authorisation

 

7.1For the term of this Agreement, Pohl-Boskamp grants to IntraDerm the right to
utilise Pohl-Boskamp’s Marketing Authorisations (as defined below) for the
Medical Devices in the Territory for the fulfilment of IntraDerm’s obligations
under this Agreement. For purposes of this Agreement, “Marketing Authorisations”
means the health registrations, as well as any other governmental approvals
and/or official sales permissions, licenses and market authorisation in
IntraDerm’s or Pohl-Boskamp’s name, which are required for the import,
labelling, distribution, promotion, marketing, offering for sale, and sale of
the Products in the Territory.

 

7.2IntraDerm agrees to assist Pohl-Boskamp in securing one or more Marketing
Authorisations and/or registering new products in the Territory, including,
initially, a Marketing Authorisation for a Product claim for seborrheic
dermatitis, and, thereafter, a Marketing Authorisation for a Product claim for
psoriasis. IntraDerm shall give Pohl-Boskamp advice on the set of necessary
Marketing Authorisation documents as required by the applicable laws in the
Territory, and Pohl-Boskamp shall, for this purpose, provide to IntraDerm, free
of charge, the required documents in English against receipt of such information
from IntraDerm.

 

7.3No later than thirty (30) days following the Effective Date of this
Agreement, IntraDerm shall submit to Pohl-Boskamp for approval, which approval
shall not be unreasonably withheld or delayed, a written plan detailing
regulatory requirements, including, without limitation in respect to the content
of the Marketing Authority application, dossiers, and estimated time frames for
the regulatory approval and registration for the Product claim for seborrheic
dermatitis in the Territory (“Regulatory Plan”). Pohl-Boskamp shall notify
IntraDerm not later than thirty (30) days of any request for modification or
clarification to the Regulatory Plan after Pohl-Boskamp receives the Regulatory
Plan from IntraDerm and provide IntraDerm with consent to submit the application
to the competent governmental or non governmental entity(ies) in the Territory
(“Health Authorities”). IntraDerm shall take the steps reasonably necessary and
use commercially reasonable efforts to secure and obtain from the Health
Authorities, and thereafter to maintain the Marketing Authorisations for the
Product in the name of IntraDerm in accordance with the local laws and
regulations. Pohl-Boskamp will fully cooperate with IntraDerm in securing and
maintaining the Marketing Authorisation for the Products in the Territory. If
the Health Authorities issue a 510K clearance to IntraDerm for a Product claim
for seborrheic dermatitis that in the good faith judgement of IntraDerm, is
sufficiently broad to allow IntraDerm to market the Product in the Territory
(the “SebDerm Claim”), IntraDerm shall seek to obtain a Marketing Authorisation
for a Product claim for psoriasis.

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 9 of
30

 

 

7.4In addition, IntraDerm undertakes to send a copy of all correspondence with
the Health Authorities in the Territory regarding the Marketing Authorisations
for the Medical Devices to Pohl-Boskamp, such as but not limited to approvals,
renewals, changes in national texts (Summary of Product Characteristics (SmPC),
labelling, Patient Information Leaflet (PIL)), requirements and all
correspondence for maintenance procedure to keep the Marketing Authorisation(s)
and defined deadlines by Health Authorities. This also includes the information
and changes concerning officially registered contact persons (e.g. persons
responsible for pharmacovigilance or scientific service), if required by
applicable law. IntraDerm commits to promptly forward all this information to
Pohl-Boskamp, so that Pohl-Boskamp is able to cope with transition periods and
deadlines.

 

7.5IntraDerm is obliged to keep itself informed at all times of the national
laws concerning the application for and maintenance of the marketing
authorisation(s) for the Medical Devices in the Territory in particular
regarding the wording on the packaging in a local language as required by local
laws of the Territory. IntraDerm shall promptly inform Pohl-Boskamp of any
material change of the laws which may endanger the validity of the Marketing
Authorisations. IntraDerm shall provide Pohl-Bokamp the relevant requirements
and Pohl-Boskamp shall ensure compliance of the presentation of the Medical
Devices, e.g. the packaging and labelling of the Products (SmPC, labelling,
PIL), with the Marketing Authorisation and the legal requirements that are
applicable in the Territory.

 

7.6If any additional documentation such as, but not limited to, a clinical trial
or any change of the Marketing Authorisation is required in order to obtain or
maintain the Marketing Authorisation, IntraDerm shall not undertake any action
without the express written consent of Pohl-Boskamp. Any necessary measures
shall be carried out by IntraDerm only upon Pohl-Boskamp’s approval.
Pohl-Boskamp shall provide assistance free of charge. All other details will be
agreed upon between the Parties separately in writing.

 

7.7Upon termination of this Agreement, IntraDerm is obliged to return all
documents in connection with the Marketing Authorisation for such Product to
Pohl-Boskamp within 30 days by courier service at Pohl-Boskamp’s expense, and to
refund the Filing Fee to IntraDerm.

 

7.8All formalities and steps required by the competent Health Authorities of the
Territory in relation to the Medical Devices shall be effected by IntraDerm in
the name of IntraDerm.

 

7.9Subject to Pohl-Boskamp’s refund of the Filing Fee to IntraDerm, IntraDerm
hereby agrees irrevocably and unconditionally to surrender the Marketing
Authorisation and the rights connected therewith as well as all documents and
the dossier to Pohl-Boskamp immediately and unconditionally when the Agreement
terminates.

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 10 of
30

 

 

7.10IntraDerm shall pay the filing fee for the Marketing Authorisation. All
costs incurred by IntraDerm in connection with the preparation, filing,
maintenance and amendment to the Marketing Authorisation for Medical Devices,
including the filing fees (the “Filing Fee”) and out-of-pocket-expenses, shall
be for the account of IntraDerm. Pohl-Boskamp shall reimburse IntraDerm for the
Filing Fee upon expiration or termination of this Agreement.

 

7.11IntraDerm shall arrange for the translation of all documents to/from the
official language spoken in the Territory which are required for obtaining,
maintaining or altering the Marketing Authorisation for the Medical Devices.
IntraDerm affirms that it has no claim against Pohl-Boskamp for compensation or
indemnity based on a fruitless registration attempt other than for the Filing
Fees.

 

7.12IntraDerm is not allowed to use any Marketing Authorisation documentation
outside the Territory and inside the territory for other reasons as stipulated
in this Agreement.

 

7.13In the event that, due to unforeseen problems concerning the filing of the
initial Marketing Authorisation (such as but not limited to costs, duration of
application process, requests of Health Authorities, or failure to obtain
clearance for a Satisfactory Claim (as defined below) prior to the one year
anniversary of the Effective Date, IntraDerm is entitled to stop the process of
pursuing the Marketing Authorisation for the SebDerm Claim. For purposes of this
Agreement, a “Satisfactory Claim” is a claim that, in the reasonable judgment of
IntraDerm, is sufficiently broad to support successful commercialization of the
Product in the Territory.

 

7.14Pohl-Boskamp and IntraDerm stipulate details concerning pharmacovigilance
issues in a Pharmacovigilance Agreement as ANNEX V of this Agreement.

 

7.15Pohl-Boskamp and IntraDerm shall comply with their respective quality and
regulatory responsibilities as set forth in the Quality Agreement which the
Parties will negotiate in good faith to conform to the Marketing Authorisation
after receipt of such Marketing Authorisation.

 

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 11 of
30

 

 

§ 7a

Medical Device Regulations/Safety

 

7a.1Pohl-Boskamp represents and warrants that those Products listed in ANNEX I
that are medical devices are certified as medical devices pursuant to Council
Directive 93/42/EEC, as modified to date.

 

7a.2This § 7a applies only to Products which are medical devices pursuant to
Council Directive 93/42/EEC (“Medical Devices”).

 

7a.3For the term of this Agreement, Pohl-Boskamp grants to IntraDerm the right
to utilise in the Territory Pohl-Boskamp’s product certifications for Medical
Devices in accordance with the stipulations of this Agreement. Pohl-Boskamp
undertakes to bear all cost and expenses associated with any product
certification (e.g. declaration of conformity) in the Territory.

 

7a.4IntraDerm is not allowed to use any certification or any documentation of
the Products outside the Territory.

 

7a.5IntraDerm shall promptly inform, in an appropriate reporting format to be
specified in the Pharmacovigilance Agreement, which the Parties shall negotiate
in good faith after receipt of each Regulatory Authorisation and which shall be
attached hereto as ANNEX V, the Safety Officer for Medical Devices at
Pohl-Boskamp by e-mail or fax about any incident and side effect as shall be
defined in ANNEX V observed with the Products in the Territory during and beyond
the Term of this Agreement for as long as IntraDerm is marketing the Products in
the Territory and Pohl-Boskamp and IntraDerm are maintaining business contacts
or until the end of the shelf-life of the Products depending on which deadline
lasts longer. Pohl-Boskamp shall promptly inform IntraDerm by email or fax about
any incident and side effect as shall be defined in ANNEX V observed with the
Products outside the Territory during the Term of this Agreement. Further
details shall be stipulated in ANNEX V.

 

7a.6IntraDerm shall be responsible for: (i) the surveillance, receipt,
evaluation, and reporting of the complaints related to the Products in the
Territory as well as of reports on incidents and side effects as defined in
applicable laws, ordinance and regulations in the Territory ANNEX VI (Adverse
Events) connected with the Products in the Territory, and (ii) investigating the
relevant customer complaints and reports on adverse effects with Medical Devices
and on other information which is relevant for the safety of the Medical Devices
in the Territory in compliance with applicable laws, ordinances and regulations
in the Territory. After IntraDerm receives the SubDerm Claim from the FDA, and
during the remainder of the Term of this Agreement, IntraDerm shall provide
Pohl-Boskamp with any reports that it files with the governmental or regulatory
authorities in the Territory that pertain to the Products. Pohl-Boskamp shall
comply with the postmarket surveillance aspects of the EU Medical Device
Directive described in ANNEX VI (Adverse Events) connected with the Products in
the Territory. Pohl-Boskamp shall be responsible for revising the Medical
Device’s labelling for use in the Territory.

 

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 12 of
30

 

 

7a.7Pohl-Boskamp is obliged and hereby covenants to fulfil all necessary
measures to allow IntraDerm to comply with all local obligations for reporting
adverse events or other aspects regarding the Medical Devices in the Territory.
IntraDerm will keep Pohl-Boskamp informed and updated on all reporting that has
been made by IntraDerm in the Territory.

 

7a.8If, in case of a severe product defect or adverse event - a recall is
considered, the Parties will consult one another whereas Pohl-Boskamp retains
the right to finally decide on a potential voluntary recall or withdrawal. To
the extent that (i) any Health Authority issues an order or directive that a
Product be recalled or withdrawn in the Territory, or (ii) a court of competent
jurisdiction orders a recall or withdrawal of a Product in the Territory, the
Parties shall recall or withdraw such Product as provided in this § 7a.
Pohl-Boskamp will assist IntraDerm in conducting the recall in the Territory. To
that end, IntraDerm is obliged to keep itself acquainted with the national laws
concerning a recall of Medical Devices in the Territory (such as but not limited
to time limits, forms, notice to competent authorities, wholesalers, pharmacies,
logistic partners).

 

7a.9All out of pocket expenses (including costs of refunded sales) for the
execution of any recall or withdrawal of such Product (“Recall Costs”) pursuant
to this § 7a shall be shared equally between the Parties; provided, that in the
case of any voluntary recall or withdrawal determined by IntraDerm pursuant to
subclause (ii) of § 7a.8, Pohl-Boskamp shall initially bear the entire expense
of such recall or withdrawal; provided further that, in each case,
responsibility of the Recall Costs shall be subject to the final allocation
between the Parties as set out in paragraphs (i) and (ii) below. In the event
that it is finally determined, or agreed between the Parties, that such recall
or withdrawal is caused by:

(i)breach of Pohl-Boskamp’s representations, warranties and covenants set forth
in this Agreement, or the gross negligence or wilful misconduct of Pohl-Boskamp
or those acting under the authority of Pohl-Boskamp, or the failure of
Pohl-Boskamp or those acting under the authority of Pohl-Boskamp to comply with
applicable laws, Pohl-Boskamp shall be responsible for Recall Costs; and

(ii)failure of IntraDerm to properly handle, store, transport, or distribute or
use Product, as applicable, supplied by Pohl-Boskamp, or the gross negligence or
wilful misconduct of IntraDerm or those acting under the authority of IntraDerm,
or the failure of IntraDerm or those acting under the authority of IntraDerm to
comply with applicable laws, IntraDerm shall be responsible for Recall Costs;
and

In all other cases, fifty percent (50%) of the Recall Costs shall be borne by
Pohl-Boskamp and fifty percent (50)% of the Recall Costs shall be borne by
IntraDerm.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 13 of
30

 

 

§ 8

Scientific Use of Products

 

8.1If IntraDerm learns that a Product is used for scientific studies in the
Territory which are or might be intended for publication, IntraDerm undertakes
to get in touch and, to the extent reasonably practicable, and keep in touch
with the respective scientists and to seek to coordinate the study with
Pohl-Boskamp, especially in the stages of protocol planning and of formulating
the study results before the actual publication. This duty extends to all
scientific studies in which the Products are involved, i.e. regardless of
whether Products may be involved alone or in conjunction with other drugs or
placebos.

 

8.2IntraDerm undertakes not to commence, initiate or, to the extent reasonably
practicable, allow scientific studies involving the Products without obtaining
Pohl-Boskamp’s written authorization. IntraDerm shall promptly report to
Pohl-Boskamp any scientific studies which are or may be conducted already,
whether they are unauthorized or not, once IntraDerm gains knowledge of such
studies.

 

§ 9

Advertisement/Publicity

 

9.1Pohl-Boskamp agrees to provide – free of charge - to IntraDerm examples of
marketing materials for the Products, specifically electronic drafts hereof, and
reports on scientific tests of the Products as far as they are reasonably
available.

 

9.2IntraDerm undertakes to advertise the Products, in particular but not limited
to: through visits to medical specialists, advertising in applicable medical
journals and public media using leaflets, and the internet. IntraDerm shall keep
available at all times a sufficient number of qualified personnel in order to
visit medical specialists. Upon request, IntraDerm shall send Pohl-Boskamp
copies of all advertising materials.

 

9.3IntraDerm undertakes to comply with all legal requirements concerning
advertisement/publicity for the Products in the Territory. IntraDerm is solely
liable for any violation of those legal requirements, any error or omission in
the advertisements unless any such error or omission is attributable to an act
or omission of Pohl-Boskamp.

 

9.4Any and all expenses for any advertising and/or publicity activities in the
Territory are borne by IntraDerm.

 

9.5If IntraDerm decides it would like to build a product specific website, this
undertaking shall be stipulated in a separate written agreement mutually
acceptable to the Parties.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 14 of
30

 

 

§ 10

Proprietary Rights

 

10.1“Intellectual Property” means all of the following relating to the Products:
(i) all patents and design patents of Pohl-Boskamp, (ii) all trademarks
(including the trademark for the product name “LOYON” registered with the U.S.
Patent and Trademark Office (the “Trademark”)), service marks, trade dress,
logos, slogans, trade names, and internet domain names of Pohl-Boskamp covering
or used in connection with the Products, including any goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (iv) all trade secrets and
confidential business information (including ideas, inventions, research and
development, know-how, improvements, formulas, compositions, manufacturing and
production processes, standard operating procedures and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals), and (v)
all advertising and promotional materials. “Patents” mean those patents and
patent applications covering the Products and any and all reissues, renewals,
re-examinations, extensions, substitutions, confirmations, registrations,
revalidations, additions, continuations, continuations-in-part or divisions of
or to any of the aforesaid patents or patent applications, including, without
limitation, that certain Patent Application [   ]† filed with the U.S. Patent
and Trademark Office, which application is pending.

10.2Pohl-Boskamp hereby grants to IntraDerm a non-exclusive, non-transferable,
and royalty-free right and license to use the Intellectual Property in
connection with the importation, offer for sale, sale and other distribution,
promotion and marketing of the Products pursuant to this Agreement. Except for
the license granted in this Agreement, this Agreement does not confer upon
IntraDerm, and IntraDerm will not claim, any proprietary right, title, interest
or other rights in any Intellectual Property in the Products or Intellectual
Property otherwise owned or controlled by Pohl-Boskamp. IntraDerm may use
Pohl-Boskamp’s Intellectual Property only to the extent it is authorized by this
Agreement. Upon termination of this Agreement such authorization ceases.
IntraDerm acknowledges that all Intellectual Property existing in connection
with the Products or arising or resulting from this Agreement (other than the
customer lists, pricing information, business and marketing plans and proposals
and advertising generated by IntraDerm, to which IntraDerm shall retain sole
title) are and will be the sole property of Pohl-Boskamp. Except as provided in
the immediately preceding sentence, IntraDerm hereby assigns to Pohl-Boskamp,
without further consideration, its entire right, title and interest in each
Intellectual Property arising or resulting from this Agreement. IntraDerm must
not apply to register in its own name any proprietary right covering the
Products.

 

 



 

† Confidential material redacted and separately filed with the Commission.

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 15 of
30

 

 

10.3Pohl-Boskamp will prosecute infringements, maintain, and enforce its
Intellectual Property. IntraDerm undertakes to assist Pohl-Boskamp, at the
expense of Pohl-Boskamp, as far as Intellectual Property in the Territory is
concerned.

10.4If either Party learns that a third party claims the Products are infringing
any intellectual property rights owned by a third party in the Territory, such
Party will promptly inform the other Party of such allegations and provide the
other Party with any available evidence of such allegations. Pohl-Boskamp shall
have the first right to defend its interests and, in doing so, shall confer with
IntraDerm and consider the actions that will be most beneficial to both Parties.
In the event that Pohl-Boskamp does not defend against allegations of
infringement, the provisions relating to Minimum Purchase Requirements and
payment of Royalties will be suspended until such allegations have been settled,
resolved or dismissed.

10.5In the event that IntraDerm learns that Pohl-Boskamp’s Intellectual Property
is infringed in the Territory (e.g. counterfeit Product or trademarks that are
imitated or illegally used by a third person), IntraDerm will promptly inform
Pohl-Boskamp. IntraDerm agrees to cooperate with Pohl-Boskamp and to take
commercially reasonable steps to protect the Intellectual Property of
Pohl-Boskamp at Pohl-Boskamp’s expense if requested by Pohl-Boskamp in writing.

§ 11

Confidentiality

 

11.1All data, literature, information, know-how reports provided by one Party to
the other Party, directly or indirectly, hereunder, that bears a written
designation of as “confidential”, “proprietary” or other similar designation, or
which the receiving Party should reasonably conclude is confidential or
proprietary under the circumstances, is considered “Confidential Information”;
provided, however, that the following shall not be considered confidential
information: (i) information in the public domain at the time of transmittal;
(ii) information that becomes a part of the public domain after its transmittal
through no fault of the receiving Party; (iii) information that is subsequently
disclosed to the receiving Party by a third party that has the right to make
such disclosure; and (iv) information that the receiving Party can show through
its books and records was independently developed by the receiving Party without
the aid, application or use of the other Party’s confidential information. Each
Party undertakes to keep secret all data, literature, information and know-how
regarding the Products, especially concerning their formulations and the
know-how of the manufacturing process. The receiving Party is not allowed to
make use of any such data, literature, information and know-how itself nor to
make it available nor to reveal or transfer such data, literature, information
and know-how to third parties, except in connection with obtaining and
maintaining the Marketing Authorisation. In the event that the receiving Party
becomes legally compelled (by deposition, interrogatory, subpoena or similar
process) to disclose any of the Confidential Information, the receiving Party
shall provide the disclosing Party with prompt written notice of such
requirement prior to such disclosure to allow the disclosing Party to seek a
protective order or other remedy. In the event that a protective order or other
remedy is not obtained, or that disclosing Party waives compliance with the
provisions hereof, the receiving Party agrees to furnish only that portion of
the Confidential Information that the receiving Party reasonably believes is
legally required to be furnished.

 

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 16 of
30

 

 

11.2The receiving Party has to return all data, literature, information and
know-how in its possession which was made available to it within the framework
of this Agreement to the disclosing Party within 30 days after this Agreement is
terminated; provided, however, the receiving Party is entitled to retain one
copy of the Confidential Information for archival purposes, which it shall
maintain in confidence and not disclose to non-Affiliate third parties. In case
that IntraDerm receives such documents from third parties – especially from the
Health Authorities – after the 30-day-period, it has to forward them to
Pohl-Boskamp or a person appointed by Pohl-Boskamp immediately after receipt of
such document.

 

11.3Each Party remains bound by the confidentiality obligation beyond the term
of this Agreement for a period of [   ]† years following the expiration of
termination of this Agreement.

 

11.4If the Parties should decide to enter into discussions/ negotiations
regarding a possible collaboration for further products which are not yet part
of this Agreement, the Parties shall keep secret any transferred information
related to these products as well, and agrees that §11 of the Agreement will
apply to such aforementioned discussions/ negotiations as well.

 

11.5The Confidentiality Agreement signed by the Parties on June 18, 2015 (the
“Confidentiality Agreement”), remains in full force and effect and by this
reference is incorporated herein.

 

§ 12

Term of the Agreement/Termination

 

12.1This Agreement is valid from the date of the last signature the “Effective
Date”) and shall continue (i) for a period of five (5) years after the Parties
obtain a Marketing Authorisation (the “Initial Term”). The Initial Term of this
Agreement will be extended automatically for two five (5) year periods (each, an
“Extension Period”) unless it is cancelled with a six (6) month written notice
by one of the contractual Parties prior to the end of the Initial Term or the
initial Extension Period. The “Term” of this Agreement shall refer to the
Initial Term and the Renewal Period unless and until this Agreement is
terminated as provided herein.

 

12.2The notice of termination has to be in writing. It has to be delivered to
the other Party by courier service.

 

 



 

† Confidential material redacted and separately filed with the Commission.

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 17 of
30

 

 

12.3If either Party materially defaults in the performance of any material
provision of this Agreement, the non-defaulting Party may give written notice to
the defaulting Party that if the default is not cured within thirty (30) days of
such notice, the non-defaulting Party may terminate the Agreement. If the
non-defaulting Party gives such notice and the default is not cured during the
thirty (30) day period, this Agreement shall automatically terminate at the end
of such period without further action by the non-defaulting Party, which shall
be the effective date of termination.

 

12.4This Agreement may be terminated by either Party upon written notice to the
other Party (i) upon the institution by or against the other Party of
insolvency, receivership, liquidation, moratorium, bankruptcy or similar
proceedings or any other proceedings for the settlement of Distributor's debts,
or (ii) upon Distributor's making an assignment or compromise for the benefit of
creditors or a similar proceeding.

 

12.5This Agreement may be terminated by IntraDerm upon written notice to
Pohl-Boskamp if the Marketing Authorisation with a Satisfactory Claim is not
obtained by the one-year anniversary of the Effective Date.

 

12.6This Agreement may be terminated by Pohl-Boskamp effective either upon
written notice to IntraDerm or up to three months after written notice to
IntraDerm received by IntraDerm no later than 30 days after the occurrence of a
triggering event specified in this §12.6 (a) or (b): (a) in the event that a
majority of IntraDerm’s Senior Management in any three-month period is replaced;
or (b) if an entity that markets one or more products that are directly
competitive with the Product resulting in revenues to the entity that are at
least equal to the revenues generated by the Product in the United States
directly or indirectly acquires control of IntraDerm. For purposes of this
§12.6: (x) “Senior Management” means those executive officers who possess the
power to direct or cause the direction of the management and policies of
IntraDerm, which, as of the Execution Date, are [   ]†, [   ]† and [    ]†; (y)
a product will be deemed to be “directly competitive” with a Product if it is
intended for the same, or substantially the same, purpose or use as any Product;
and (z) “control” means the possession of power to direct or cause the direction
of management and the policies of IntraDerm, whether through the ownership of
voting securities, by contract or otherwise.

 

12.7Upon expiration of this Agreement (or termination of this Agreement for
whatsoever reason),

(i) IntraDerm shall take the following actions:

·Notify Health Authorities and, at Pohl-Boskamp’s cost and expense, adopt any
and all actions necessary for the transfer of the Marketing Authorisation for
the Products to Pohl-Boskamp;

·Cease using all Pohl-Boskamp Intellectual Property furnished to it by
Pohl-Boskamp hereunder and return it to Pohl-Boskamp pursuant to § 11.2; and

·Cease any marketing and sale activity and discontinue the use of the Trademark;
provided, however, that IntraDerm shall have a reasonable period of time to
remove the Trademark from its website, and IntraDerm shall have no liability for
marketing materials that contain Pohl-Boskamp’s trademarks distributed to third
parties prior to the date of termination.

 

 

† Confidential material redacted and separately filed with the Commission.

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 18 of
30

 

 

(ii) Pohl-Boskamp shall take the following actions:

·Reimburse the Filing Fee to IntraDerm;

·Repurchase IntraDerm’s remaining stock of Products pursuant to § 4.4;

·Cease using IntraDerm’s intellectual property and know-how furnished to it by
IntraDerm.

 

12.8The termination of this Agreement shall not affect any rights or obligations
of the Parties that have accrued or matured prior thereto. In addition, the
following provisions shall survive the expiration or termination of this
Agreement in accordance with their respective terms: §§ 4.5, 4.8, 6.12, 7.7,
7.9, 7.10, 7.11, 7a.6, 7a.9, 11.1-11.3, 11.5, 12, 14, 15, 18 and 20-22.

 

12..9In the event of an expiration of this Agreement neither Party shall be
liable to the other because of such termination, including but not limited to
compensation, reimbursement or damages on account of the loss of prospective
profits or anticipated sales or goodwill, or on account of any expenditures,
inventory, investments, leases or other commitments including hiring of
personnel, in connection with the business of Pohl-Boskamp or IntraDerm.
IntraDerm acknowledges that its profit margins derived on sale of the Products
pursuant to this Agreement have induced IntraDerm to enter into and perform this
Agreement and that such profits constitute good, sufficient and valuable
consideration for its duties and obligations hereunder. The expiration shall
not, however, relieve either Party of obligations incurred prior to the
expiration.

 

§ 13

Force Majeure

 

13.1The Parties hereto shall not be liable for any damage if the performance of
all or parts of this Agreement is hindered or prevented by causes beyond the
performing Party’s control and without its fault or negligence, including but
not limited to acts of God or of public enemy, nuclear incidents, acts, laws,
orders or regulations of any government or department or agency thereof acting
in either its sovereign or contractual capacity, fires, floods, epidemics,
quarantine restrictions, strikes, work stoppages, slowdowns or other job
actions, freight embargoes, shortages of fuel or other items, delays in
transportation, boycotts, unusually severe weather and riots, insurrections,
revolutions, wars or other civil or military disturbances.

 

13.2If Pohl-Boskamp is not able to deliver pursuant to force majeure as
stipulated in § 13 and/or direction by government, IntraDerm shall not be
entitled to claim for compensation in any kind.

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 19 of
30

 

 

§ 14

Written Requirements

 

14.1This Agreement and the Annexes attached hereto and the Confidentiality
Agreement set forth in writing all agreements and understandings between
Pohl-Boskamp and IntraDerm. Oral agreements do not exist. All previous
agreements or arrangements (if any) between the Parties, be it in writing or
orally, relating to the subject matter hereof are hereby cancelled and
superseded.

 

14.2Modifications, amendments and changes of this Agreement, including this
clause, must be in writing. Pohl-Boskamp’s ‘General Terms and Conditions of
Trade’ (ANNEX IV) apply unless they have been modified by the Parties in this
Agreement.

 

§ 15

Notices

 

All notices will be deemed to have been given when received if sent by personal
delivery, registered mail return receipt, reputable express courier or when
receipt of a facsimile has been acknowledged by machine generated receipt, to
the following address:

 

  If to Pohl-Boskamp:  

G. Pohl-Boskamp GmbH & Co. KG

Kieler Strasse 1125551 Hohenlockstedt

Germany

Attn: Executive Director

Facsimile:+49 4826 59-376

        If to IntraDerm : IntraDerm Pharmaceuticals,
a division of Oculus Innovative Sciences, Inc.

1129 North McDowell Blvd.

Petaluma, California 94954

USA

Attn: Chief Financial Officer

Facsimile: (707) 283-0551

     







 

If notice is personally delivered, the individual accepting such notice, if
requested, will sign a duplicate of the notice to confirm receipt thereof.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 20 of
30

 

 

§ 16

Insurance

 

Each Party shall maintain comprehensive general liability and product liability
insurance, covering the obligations of such Party under this Agreement
throughout the Term of this Agreement and as long as the Products sold under
this Agreement are marketed or sold in the Territory. Upon request of either
Party, the other Party will provide Pohl-Boskamp with certificate(s) of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date and the limits of
liability.

§ 17

Partial Invalidity

 

Should any of the provisions of this Agreement be or become invalid, the
invalidity does not prejudice the validity of the remaining provisions of this
Agreement, and the Agreement shall be enforced in accordance with its terms and
its validity shall not in any way be affected or impaired thereby. In the event
that any term or provision of this Agreement is held to be unreasonable, the
same shall not fail, but shall be deemed amended only to the extent necessary to
render it reasonable and the Parties agree in writing to be bound by the amended
term or provision.

§ 18

Applicable Law/

 

18.1This Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof. The
provisions of the U.N. Convention on Contracts for the International Sale of
Goods shall not apply.

 



  18.2  

Both Parties are entitled to take legal action, submitted to the jurisdiction of
the courts of Hamburg, Federal Republic of Germany, on their own discretion.

 

However, with mutual consent, disputes arising out of or relating to this
Agreement shall be submitted to arbitration in London, England in accordance
with the rules of the International Chamber of Commerce or its successor by
three arbitrators, one chosen by each of the Parties, and the third arbitrator
being chosen by the two chosen arbitrators. The decision of the arbitrator shall
be conclusive and binding on the Parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court having jurisdiction. Each
Party will take care of its own cost in this arbitration and both Parties will
pay half of the arbitration court costs itself. All information relating to or
disclosed by any Party in connection with the arbitration shall be treated by
the Parties as confidential information and no disclosure of such information
shall be made by either Party without the prior written consent of the other
Party. The Parties expressly agree that any arbitration shall be conducted, and
any and all evidence, pleadings, correspondence, and other documents relating to
the arbitration will be presented, in the English language.

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 21 of
30

 

 

§ 19

Registration of the Agreement

 

If required IntraDerm shall take all the necessary activities and bear all the
expenses and costs arising from the registration of this Agreement before the
local authorities, including all necessary translations and provide evidence
thereof to Pohl-Boskamp.

 

§ 20

Relationship of Parties

This Agreement does not, and shall not be construed to create a relationship of
joint venture, partnership or principal and agent between Pohl-Boskamp and
IntraDerm. Neither Party has, or may exercise, any authority, express, implied
or apparent, to act on behalf of or as an agent of the the other Party for any
purpose, and neither Party shall take any action which might tend to create an
obligation on behalf of the other Party. Each Party is, and shall at all times
remain an independent contractor responsible for all obligations and liabilities
of, and for all loss or damage arising out of its business activities.

 

 

§ 21

Non-Assignment

Neither Party may assign, delegate or otherwise transfer any of its right or
obligation arising under this Agreement whether by agreement, or otherwise,
without the express prior written consent of the other Party; provided, however,
that either Party may assign this Agreement to any person or entity into which
the assigning Party has merged or which has otherwise succeeded to all or
substantially all of the business and assets to which this Agreement pertains,
by merger, consolidation, reorganization or otherwise if such successor entity
has assumed in writing or by operation of law the assigning Party's obligations
under this Agreement. Any purported assignment, delegation, or transfer in
violation of the previous sentence will be null and void. Subject to the
foregoing, this Agreement in its entirety will bind each Party and its
successors and permitted assigns.

 

§ 22

Counterparts

The Parties may execute this Agreement in one or more counterparts, and each
fully executed counterpart shall be deemed an original, and when taken together
with other signed counterparts, shall be binding upon and effective as to all
Parties hereto. This Agreement in the English language shall be the controlling
text to the extent allowable under applicable law.

 

 

*****

 

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 22 of
30

 

 

 



 

Hohenlockstedt, April 13, 2016 Petaluma, April 13, 2016 For and on behalf of For
and on behalf of G. Pohl-Boskamp GmbH & Co. KG IntraDerm Pharmaceuticals,     a
Division of Oculus Innovative Sciences, Inc. represented by its general partner
     represented by its President Boskamp GmbH  

 

 

 

 

 

/s/ Thomas Höppner___________________

Dr. Thomas Höppner

 

 

 

/s/ Robert Miller_____________________

Robert Miller

Executive Director

 

 

/s/ André Horst_______________________

André Horst

Legal Affairs

Chief Financial Officer

 

 

 

 

Annex I – Products, Prices and Royalties

Annex II – Territory

Annex III – Minimum Purchase Requirements

Annex IV – General Terms and Conditions of Trade

Annex V – Pharmacovigilance Agreement

Annex VI – Adverse Events

 

 

 

 

 

 

 

 

 

 

 

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 23 of
30

 

 

 



ANNEX I

Products, Prices and Royalties

 

 

 

Product Size Price Medical Device (Yes/No)

Medical Product

(Yes/No)

Loyon [  ]†ml TBD Yes No Loyon [  ]† ml US$ [  ]† Yes No Loyon [  ]† ml US$
[  ]†* Yes No Loyon [  ]† ml (sample) US$ [  ]†** Yes No

*Subject to confirmation about feasibility of Pohl-Boskamp providing this size
in one bottle

 

**Parties agree to revisit the sample program within on year after First
Commercial Sale to assess results and then determine what the year 2 samples
volume and price should be. Price of samples in year 2 shall not exceed
US$[  ]†.

 

 

Terms of transportation and delivery of product is ExWorks Incoterms 2010 at
Pohl-Boskamp’s facility in Germany.

All labelling shall bear Pohl-Boskamp’s Trademark, “Loyon” (the “Trademark”).

ROYALTIES

The Royalty structure is as follows:

Year 1 – [   ]†%

Year 2 – [   ]†%

Year 3 – [   ]†% and remaining at [   ]†% through the balance of the agreement
as long as the Product is in Sales Position 1 or 2.

If the Sales Position changes to a higher position during Contract Year 1 or
Contract Year 2, the royalty rate will move to [   ]†%.

If the Parties have not been able to obtain a psoriasis claim during Contract
Year 1 or Contract Year 2, IntraDerm may move the Product into Sales Position 3
with royalties staying at [   ]†%. If the Sales Position changes to a higher
position, the royalty rate will immediately move to [   ]†%.

If the Parties have been able to obtain a psoriasis claim during Contract Year 1
or Contract Year 2, and the Sales Position changes to a higher position than it
occupied in the prior year, the royalty rate will move to [   ]†%.

IntraDerm shall, in good faith, make the sole good faith determination as to the
Sales Position of the Product at any time or times.

The Royalty structure therefore is as follows:

 

  Year 1 Year 2 Year 3     no psoriasis claim psoriasis claim Sales Position #1
or #2 ≥ #3 #1 or #2 ≥ #3 #1 or #2 or #3 ≥ #4 #1 or #2 ≥ #3 Royalty [  ]†% [  ]†%
[  ]†% [  ]†% [  ]†% [  ]†% [  ]†% [  ]†%

 

For Purposes of this Agreement:

 

 

 

 

† Confidential material redacted and separately filed with the Commission.

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 24 of
30

 

 

 

“Net Sales” means, the amount of gross sales of applicable Product invoiced by
IntraDerm to independent third Parties, and received by IntraDerm, net of the
amount paid by IntraDerm for the Products, less the following deductions:
returns (including allowances actually given for spoiled, damaged, expired,
rejected, returned Product sold, return reserves, withdrawals, and recalls),
rebates (price reductions, rebates to social and welfare systems, charge backs,
government mandated rebates, and similar types of rebates (e.g., Medicaid)),
volume (quantity) discounts, and/or taxes (value added or sales taxes,
government-mandated exceptional taxes and other taxes directly imposed upon and
paid with respect to such sales, excluding any taxes on income); in each case,
only to the extent such deductions are (i) consistently applied in accordance
with US GAAP, (ii) actually incurred, (iii) included in the amount of gross
sales invoiced and separately identified on the invoice or other documentation
maintained in the ordinary course of business, and (iv) not otherwise recovered
by or reimbursed to IntraDerm. Notwithstanding the foregoing, amounts received
by IntraDerm for the sale of Product among IntraDerm Affiliates for resale shall
not be included in the computation of Net Sales; provided if and when such
Product is resold to a non-Affiliate third party, amounts for any such sales
shall be included in Net Sales.

 

 

 

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 25 of
30

 



 

 

 

ANNEX II

Territory

 

The United States of America and its territories and possessions, including
Puerto Rico and the District of Columbia.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 26 of
30

 

 



ANNEX III

Minimum Purchases

 

IntraDerm and Pohl-Boskamp have discussed the following Sales Targets. However,
the Parties acknowledge and agree that the wording of the SebDerm Claim, which
IntraDerm will pursue, will impact the marketability of the Product in the
Territory. Accordingly, the Parties agree that IntraDerm shall modify the Sales
Targets upon receipt of the SebDerm Claim language, and such Sales Targets shall
replace the Sales Targets below.

 

 

  Total Contract
Year 1
Sales Target

Contract Year 1*
Minimum Purchase

Requirement

Loyon units [  ]† [  ]† Loyon Samples [  ]† [  ]†

*commences on First Commercial Sale

 

  Total Contract
Year 2
Sales Target Contract Year 2
Minimum Purchase
Requirement Loyon units [  ]† [  ]† Loyon Samples [  ]† [  ]†

 

 

 

Total Contract Year 3

Sales Target

Contract Year 3
Minimum Purchase
Requirement Loyon units [  ]† [  ]† Loyon Samples [  ]† [  ]†

 

 

For purposes of this Agreement:

 

·“Contract Year 1” means the twelve (12) month period commencing on the First
Commercial Sale.

·Each successive Contract Year is the twelve (12) month period commencing on the
same number anniversary of the First Commercial Sale.

·“First Commercial Sale” shall mean the date on which the cumulative Net Sales
in the Terrritory reaches US $[ ]† following issuance of the Marketing
Authorisation with the SebDerm Claim required to commercialize the Product in
the Territory.

·Sales Targets set forth above are for discussion purposes only and are not
binding on the Parties. After Health Authority issues the Marketing Authority
for the SebDerm Claim, IntraDerm shall provide Pohl-Boskamp updated Sales
Targets for each Contract Year during the Initial Term, and such Sales Targets
shall be binding on the Parties.

·Minimum Purchase Requirement for each Contract Year is [  ]†% of the Sales
Target for such Contract Year.

 

 



 

 

† Confidential material redacted and separately filed with the Commission.

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 27 of
30

 

 



ANNEX IV

General Terms and Condition of Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 28 of
30

 

ANNEX V

Pharmacovigilance Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 29 of
30

 

 

ANNEX VI

Adverse Events

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



CONFIDENTIAL

Distribution Agreement Pohl-Boskamp J. IntraDerm, OCLS, 12/Apr/2016, page 30 of
30

 

 

